Citation Nr: 1124071	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  08-18 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating higher than 40 percent for a herniated disc, L4-5, with degenerative changes of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1967 to July 1987.

This matter is before the Board of Veterans' Appeals (Board or BVA) on appeal of a rating decision in May 2007of a Department of Veterans Affairs (VA) Regional Office (RO).

In a rating decision in December 2009, the RO granted separate 20 percent ratings for radiculopathy in the right and left lower extremities.  As the Veteran did not appeal the ratings, the ratings for radiculopathy are not before the Board.  


FINDING OF FACT

The service connected herniated disc, L4-5, with degenerative changes of the lumbosacral spine, is characterized by decreased range of motion without incapacitating episodes or unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for the service-connected herniated disc, L4-5, with degenerative changes of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, § 4.71a, Diagnostic Code 5243 (2010). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross- referenced Diagnostic Code under which the disability is rated).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in February 2007. The notice included the type of evidence needed to substantiate the claim for a higher, that is, evidence to show that the disability was worse and the effect the disability had on employment.

The Veteran was notified that VA would obtain VA records and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the provisions for the effective date of a claim and the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (preadjudication VCAA notice);of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim, except for the degree of disability assignable and the effective date of the claim); and of Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-specific notice, namely, a worsening or increase in severity of the disability and the effect that worsening has on employment).  And no further VCAA is required. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records and the Veteran was afforded VA examinations. 

The reports of VA examinations contain sufficiently findings and informed discussion of the pertinent history and features of the disability to provide probative evidence, which is adequate to decide the claim.

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.




REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate Diagnostic Codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Also with any form of arthritis, painful motion is factor to be considered. 38 C.F.R. § 4.59.


Rating Criteria

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  Ratings under the General Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Formula, the criterion for the next higher rating, 50 percent, is unfavorable ankylosis of the entire thoracolumbar spine.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the criteria for the next higher rating, 60 percent, are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Facts 

In a rating decision in February 1988, the RO granted service connection for a herniated disc, L4-5, with radiculopathy and degenerative changes and assigned an initial rating of 20 percent.  In a rating decision in August 2002, the RO increased the rating to 40 percent.  The Veteran filed his current claim for increase in October 2006.






On VA examination in March 2007, the Veteran complained of low back pain radiating into the lower extremities.  He denied incapacitating episodes of low back pain.  The Veteran worked full-time as a cook and was able to stand and walk throughout the day at his job.  Examination showed forward flexion of the spine to 60 degrees.

VA records show that in October 2008 the Veteran complained that his back pain was worse after prolonged sitting and driving.  He was able to walk one mile.  The pertinent finding was a notably decreased in the range of motion of the lumbar spine.   In November 2008, it was noted that the Veteran was working 40 hours per week.  The Veteran complained low back pain.  Forward flexion was to 35 degrees.   In January 2009, forward flexion was to 60 degrees, extension to 25 degrees, lateral flexion to 20 degrees, and rotation to 25 degrees.    

On VA examination in November 2009, the Veteran described progressive low back pain radiating to the legs.  He described weakness that made it difficult to get out of a chair.  The Veteran stated that he had not been incapacitated.  He indicated that he was a full-time cook.  On examination, flexion was to 50 degrees with pain at 40 degrees and extension was to 20 degrees with pain at 10 degrees.  After three repetitions, flexion was to 40 degrees and extension to 10 degrees. 

Analysis 

In evaluating a musculoskeletal disability, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  38 C.F.R. §§ 4.40 and 4.45; DeLuca, supra, 8 Vet. App. 202, 206-07 (1995).  





Although the Veteran has low back pain and considering additional functional limitation due to factors such as pain and fatigue, the evidence does not support a disability picture that more nearly approximates unfavorable ankylosis of the entire thoracolumbar spine at any time during the period of the appeal as on VA examinations in 2007 and in 2009 the Veteran had active range of motion in forward flexion and in extension.  Therefore under the General Rating Formula, in the absence of a finding of unfavorable ankylosis of the entire thoracolumbar spine, the criterion for the next higher rating, 50 percent, is not met.

Under the Formula for Rating Intervertebral Disc Syndrome, on VA examinations in 2007 and in 2009, the Veteran stated that he did not have incapacitating episodes. In the absence of incapacitating episodes having a total duration of at least six weeks during the past 12 months, the criteria for the next higher rating under the Formula for Rating Intervertebral Disc Syndrome are not met.

As for associated objective neurologic abnormalities, the Veteran has separate ratings for radiculopathy in the lower extremities.  And the ratings for radiculopathy are not on appeal.  There are no other relevant code sections for consideration.

As the preponderance of the evidence is against a rating higher than 40 percent, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provided for a greater evaluation for more severe symptoms. For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

A rating higher than 40 percent for a herniated disc, L4-5, with degenerative changes of the lumbosacral spine is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


